           Case 2:21-cr-00066-RFB-EJY Document 20 Filed 03/04/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
 6   Attorneys for the United States

 7
                            UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00066-RFB-EJY -00059-
                                                  VCF0000-XXX
10                 Plaintiff,                      Motion to Unseal Case

11         v.

12   ELIAS CORDERO-PEREZ,
       aka “Elias Perez Cordero,”
13     aka “Elias Perez Perez,”
       aka “Stanly Kenji Perez,”
14
                   Defendant.
15

16

17          The United States of America, by and through its attorneys, Nicholas Trutanich,

18   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

19   for entry of the proposed Order unsealing the above-captioned case.

20          In support of its motion, the Government states:

21      1. On or about February 4, 2021, a Complaint was filed with the Court, charging Mr.

22   Cordero-Perez with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien Found in the

23   United States. See ECF No. 1, 2:21-mj-00129-DJA.

24
               Case 2:21-cr-00066-RFB-EJY Document 20 Filed 03/04/21 Page 2 of 3




1       2. Mr. Cordero-Perez made an initial appearance before the Court on or about

2    February 9, 2021, and was ordered detained pending trial. Id. at ECF Nos. 4, 12. Mr.

3    Cordero-Perez remains detained by the U.S. Marshals Service.

4       3. Mr. Cordero-Perez has signed a plea agreement with the United States, and this

5    Court has set a change of plea hearing for April 15, 2021. This case was not sealed when it

6    was before the Magistrate Court, but when set before this Court, it was designated as

7    sealed.

8       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

9    that keeping it sealed is not necessary.

10             DATED this 3rd day of March, 2021.

11                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
12

13                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
14                                              Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24


                                                    2
            Case 2:21-cr-00066-RFB-EJY Document 20 Filed 03/04/21 Page 3 of 3




1

2                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00066-RFB-EJY -00059---

5                    Plaintiff,                    Order Unsealing Case

6           v.

7    ELIAS CORDERO-PEREZ,
       aka “Elias Perez Cordero,”
8      aka “Elias Perez Perez,”
       aka “Stanly Kenji Perez,”
9
                            Defendant.
10

11

12          Upon consideration and review of the Government’s motion:

13          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

14   v. Elias Cordero-Perez, is unsealed.

15                      4th day of March, 2021.
            DATED this ______

16                                                  By the Court:

17
                                                    ____________________________
18                                                  Honorable Richard F. Boulware, II
                                                    United States District Judge
19

20

21

22

23

24


                                               3
